      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
IN RE: APPLICATION FOR        :       3:20MJ00855(SALM)
SEARCH WARRANT                :
                              :       November 23, 2020
------------------------------x

                                  ORDER

     On October 2, 2020, the government submitted an application

for a warrant to search fourteen electronic devices allegedly

belonging to and/or used by the target of an investigation. See

Doc. #1. The application is accompanied by a sworn affidavit

executed by an FBI Agent, attested to by telephone before the

undersigned. See Doc. #1-1.

I.   Background

     The following facts are derived from the Affidavit in support

of the Application (Doc. #1-1), and from the attachments to the

government’s supplemental memorandum (Doc. #4).

     Ten of the devices were seized from the target’s home on

August 12, 2020, pursuant to a warrant issued by a Connecticut

Superior Court Judge. See Doc. #4-2 (state warrant with return and

inventory). Four were seized on the same date with the written

consent of the target’s wife, who resided with him, after the

target informed law enforcement officials of their existence and

location in the home. See Doc. #4-1 (consent form). All of these




                                  ~ 1 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 2 of 19



seizures were conducted by detectives working for municipal police

departments.

     The target was arrested at the time of the search on August

12, 2020, and has remained in custody, pending trial on charges

lodged in the Connecticut Superior Court, since that date.

     In a footnote to the Affidavit, the agent indicates that she

“is aware of the Second Circuit’s recent decision in United States

v. Smith, No. 17-2446, (2d Cir. July 28, 2020) which held that a

thirty-one day delay in obtaining a search warrant to search a

tablet computer that was lawfully seized from a car was

unreasonable.” Doc. #1-1 at 12 n.4. The affidavit attempts to

distinguish Smith as follows: “Significantly, in Smith, the

defendant’s device was seized based on warrantless probable cause;

the device seized was a single tablet; the police had no

independent reason to hold on to the device and had little

justification for the delay in seeking the warrant.” Id.

     After reviewing the application and affidavit, the

undersigned expressed to the Assistant United States Attorney and

the agent concerns regarding this characterization of Smith, and

regarding the delay in this case -- a delay of 51 days between the

seizure of the devices and the application for the warrant. The

Court reserved decision on the issuance of the warrant, and

provided counsel with an opportunity to submit a supplemental




                                  ~ 2 ~
       Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 3 of 19



memorandum and/or affidavit. The government submitted a memorandum

on October 9, 2020. See Doc. #4.

II.   The Fourth Amendment

      The Fourth Amendment to the United States Constitution

provides, as relevant here: “The right of the people to be secure

in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated[.]” U.S.

Const. amend. IV. “The touchstone of our analysis under the Fourth

Amendment is always the reasonableness in all the circumstances of

the particular governmental invasion of a citizen’s personal

security.” Pennsylvania v. Mimms, 434 U.S. 106, 108–09 (1977)

(citations and quotation marks omitted). “This amendment is

designed to protect the right of the individual citizen[.]” United

States v. Tarlowski, 305 F. Supp. 112, 119 (E.D.N.Y. 1969).

      The evaluation of “reasonableness” includes consideration of

any delays in retaining or searching an item. Indeed, even “a

lawful seizure can become unlawful if the police act with

unreasonable delay in securing a warrant. [Courts] evaluate the

reasonableness of the delay in light of all the facts and

circumstances, and on a case-by-case basis.” United States v.

Shaw, 531 F. App’x 946, 948 (11th Cir. 2013) (citations and

quotation marks omitted).

      The requirements of the Fourth Amendment apply to the actions

of both state and federal officials.


                                   ~ 3 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 4 of 19



     The basic purpose of this Amendment, as recognized in
     countless decisions of [the Supreme] Court, is to
     safeguard the privacy and security of individuals against
     arbitrary invasions by governmental officials. The Fourth
     Amendment thus gives concrete expression to a right of the
     people which is basic to a free society. As such, the
     Fourth Amendment is enforceable against the States through
     the Fourteenth Amendment.

Camara v. Mun. Court of City & Cty. of San Francisco, 387 U.S.

523, 528 (1967) (citations and quotation marks omitted).

III. The Smith and Martin Decisions

     In United States v. Smith, the Second Circuit was called upon

to consider the reasonableness of the seizure and eventual search

of a tablet device from a criminal defendant. Mr. Smith pled

guilty conditionally, reserving his right to appeal the denial of

his motion to suppress the evidence found on that tablet,

contending inter alia, that “the duration of the seizure of the

tablet was unreasonable.” United States v. Smith, 759 F. App’x 62,

65 (2d Cir. 2019) (“Smith I”) (quotation marks and citations

omitted).

     On appeal, the Second Circuit determined that it required “a

fuller explanation and further findings” on this issue, and

remanded to the District Court for that purpose. Smith I, 759 F.

App’x at 65. The Court acknowledged its own precedent holding: “Of

course, even a seizure based on probable cause is unconstitutional

if police act with unreasonable delay in securing a warrant.”

United States v. Martin, 157 F.3d 46, 54 (2d Cir. 1998). In

Martin, the Second Circuit considered a delay of eleven days in

                                  ~ 4 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 5 of 19



searching a package that had been seized as evidence. The Court

observed that “[i]n some circumstances eleven days might well

constitute an unreasonable delay.” Martin, 157 F.3d at 54. There,

however, the eleven-day delay ran from December 20, 1991, through

December 31, 1991 -– a period spanning two weekends and the

Christmas holiday -- and other factors weighed against a finding

that the search was unreasonable. See id. at 54.

     Relying in part on Martin and on an Eleventh Circuit

decision, United States v. Mitchell, 565 F.3d 1347 (11th Cir.

2009), the Court identified four “[g]eneral relevant

considerations” to be taken into account in evaluating the

reasonableness of any delay in seeking a search warrant for seized

property: (1) “ the length of the delay,” (2) “the importance of

the seized property to the defendant,” (3) “whether the defendant

had a reduced property interest in the seized items,” and (4) “the

strength of the [government’s] justification for the delay.” Smith

I, 759 F. App’x at 65.

     On remand, the District Court “conducted an additional

evidentiary hearing” and issued a new ruling, addressing “each of

the four factors” identified in Smith I. United States v. Smith,

967 F.3d 198, 203 (2d Cir. 2020) (“Smith II”). The District Court

again denied the motion to suppress, and the defendant again

appealed. The Second Circuit, weighing the four factors, concluded

that the 31-day delay in seeking a warrant to search the seized


                                  ~ 5 ~
         Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 6 of 19



device was unreasonable, and that the government had not offered

sufficient justification for that delay. See Smith II, 967 F.3d at

206-07; 210. Weighing all of the factors, the Court found: “The

delayed search of Smith’s tablet was unreasonable in violation of

the Fourth Amendment.” Smith II, 967 F.3d at 211.

      The Court concluded, however, that the evidence obtained from

the tablet should not be suppressed because the delay in seeking

the warrant “was an isolated act of negligence[,]” rather than a

deliberate or reckless violation of the defendant’s rights. Smith

II, 967 F.3d at 212.

IV.   Discussion

      As noted, the agent expressly addressed Smith in her

Affidavit, attempting to distinguish it as follows:

“Significantly, in Smith, the defendant’s device was seized based

on warrantless probable cause; the device seized was a single

tablet; the police had no independent reason to hold on to the

device and had little justification for the delay in seeking the

warrant.” Doc. #1-1 at 12 n.4. The government provided additional

arguments in its memorandum. The Court reviews each Smith factor

below.




                                     ~ 6 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 7 of 19



     A.   Length of the Delay

     The government argues1 that the Court should consider the

delay to be “only 10 days” -- measuring that delay by the time

“from the opening of the FBI’s case to when a search warrant for

the devices was sought.” Doc. #4 at 6. The Court disagrees, on

several grounds. First, the Court does not agree that the “opening

of the FBI’s case” is the date from which time should be measured.

It is not at all clear what led the FBI to delay until September

22, 2020, to “open a case.” Indeed, the government concedes that

the FBI was first contacted about the case on August 27, 2020,

only fifteen days after the seizure, and 36 days before the

warrant was sought. And the government notes that the FBI in fact

requested a copy of the case file on September 1, 2020, at which

time it also discussed assisting the local police department in

reviewing the electronic devices that had been seized. See Doc. #4

at 6. The FBI actually received the case file on September 17,

2020. See id. Whatever the reason for choosing September 22, 2020,

to “open the case,” the FBI was clearly involved in the

investigation far earlier than September 22, 2020, and by no later

than September 1, 2020, was aware that it would be asked for




1 The government makes no argument that a delay of 51 days in
seeking a warrant is reasonable. Such a lengthy delay is, under
Martin and Smith, and applying common sense, unreasonable on its
face. The only argument offered as to this factor is that the
involvement of different law enforcement authorities alters the
time period the Court should consider.
                                  ~ 7 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 8 of 19



“assistance in reviewing the large quantity of data on the seized

devices.” Doc. #4 at 6.

     Second, the Court does not agree that the addition of the FBI

to this investigation changes the analysis. The Fourth Amendment

is designed to protect individuals from unreasonable seizures and

searches. The reasonableness inquiry includes an assessment of the

reasonableness of any delay. Delay is delay, and the effect on the

target is the same, whatever or whoever causes that delay. It is

noteworthy that here, there is no claim that the local authorities

abandoned the case, and the FBI elected to take it up

independently. To the contrary, state charges, and only state

charges, remain pending against the target. No federal charges

have been filed, according to a review of the District of

Connecticut Electronic Case Filing system. The Affidavit in

support of the search warrant begins with the FBI agent’s

assertion that she is investigating these offenses “along with

members of the Waterbury Police Department[.]” Doc. #1-1 at 1.

Indeed, when the Assistant United States Attorney contacted court

staff by email to inquire about the expected date for issuance of

this ruling, he stated: “The State’s Attorney’s Office will need

to proceed with its investigation and prosecution if the federal

warrant application is denied.”

     It is not at all uncommon for local, state, and federal

authorities to collaborate on criminal investigations. Indeed,


                                  ~ 8 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 9 of 19



many federal cases in this District are now investigated primarily

by “Task Force Officers” -– state and local law enforcement

officers officially detailed to a federal task force, working

alongside federal law enforcement officers. Permitting the

government to “restart the clock” by shifting an investigation

from one law enforcement agency to another would create an endless

game of hot potato, in which law enforcement officers, having

caused an unreasonable delay, could simply hand the case off to a

colleague in a different agency. This argument was roundly

rejected recently by the Eastern District of Wisconsin:

     Magistrate Judge [David E.] Jones determined that a fifty-
     five-day delay in securing the search warrants was
     unreasonable under the circumstances. The government
     counters that the nearly two-month delay was reasonable in
     light of the fact that the investigation shifted from state
     authorities to federal authorities. They contend that the
     month before the federal government became involved should
     not “count” against them. That is not a reasonable outcome.
     Local and federal authorities working together on a case
     must be held to the same constitutional standards.

United States v. Grills, No. 18CR00228(JPS)(DEJ), 2019 WL 5587328,

at *8 (E.D. Wis. Oct. 30, 2019) (adopting, in relevant part,

Recommended Ruling, 2019 WL 7602210, at *6 (E.D. Wis. July 29,

2019)).

     The Fourth Amendment is focused on the rights of the

individual whose property is seized.2 It makes no difference to the




2 This focus impacts the Court’s analysis of each factor, and in
fact tips the balance in favor of issuance of the search warrant
in other factors.
                                  ~ 9 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 10 of 19



person subjected to a seizure whether state, local, federal, or a

combination of various law enforcement officials hold that

property once it is seized. The deprivation is the same.

     This factor, the length of the delay, weighs strongly against

issuance of the search warrant.

     B.   Importance of the Seized Property to the Target

     The second Smith factor is the importance of the seized

property to the rightful possessor of the property. This factor

takes on several dimensions in the instant case. The Smith Court

framed this factor as requiring consideration of the defendant’s

interest in the property, presumably because of the factual

circumstances (the tablet at issue in fact was the property of the

defendant) and the procedural posture (the defendant sought

suppression of the evidence located on the seized tablet). Here,

the seizure impacts the property interests of the target and his

spouse. The Court therefore considers the important of the seized

property to each individual affected by the seizure, not just the

person against whom the evidence sought is likely to be used.3

     The property seized is undoubtedly of significant importance

to the target and potentially to his spouse. In the 21st century,

most Americans are heavily reliant on electronic devices for both




3 Indeed, it is possible that any evidence found on the seized
devices could be used against the spouse, though the information
currently available to the Court suggests that the spouse is not
currently a target of the investigation.
                                  ~ 10 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 11 of 19



personal and business needs, and in the COVID-19 era, that

reliance has only increased. As the Smith Court noted, “the search

and seizure of personal electronic devices like a modern cell

phone or tablet computer implicates different privacy and

possessory concerns than the search and seizure of a person’s

ordinary personal effects.” Smith II, 967 F.3d at 208.

     Evaluation of this factor, however, must take into account

the practical realities of the case at hand. The Court finds it is

appropriate to consider not only the importance of the property,

but also the utility of the property, in all the circumstances.

Here, the target has been criminally charged and remains detained

pending trial. See Doc. #4 at 7. As such, he would be unable to

make use of the devices, even if they had not been seized. Cf.

United States v. Kowalczyk, No. 3:08CR00095(GMK), 2012 WL 3201975,

at *23 (D. Or. Aug. 3, 2012) (Because defendant “was in custody,

there was no evidence that withholding access to his computers and

other digital evidence was prejudicial; he had no serious

possessory interest at stake.”).

     The government asserts that neither the target nor his spouse

has “requested for any of the seized devices to be returned.” Doc.

#4 at 7. This also affects the Court’s analysis; if the items

seized were of great importance and utility to the target or his

spouse, they could have sought return of those items. They did

not. Cf. United States v. Conley, 342 F. Supp. 3d 247, 269 (D.


                                  ~ 11 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 12 of 19



Conn. 2018) (“Furthermore, neither Conley nor anyone else has

requested the return of any of the cell phones, either during the

delay or at any time prior to the evidentiary hearing.”).

     As noted above, the Fourth Amendment seeks to protect

individuals from unreasonable seizures. When property is seized,

the Amendment seeks to preserve an individual’s right and ability

to possess and use her or his own property against unreasonable

interference. Where the individual has little desire or ability to

use or possess the seized property, the need for this protection

is greatly diminished. See, e.g., Conley, 342 F. Supp. 3d at 269

(“Conley had a diminished possessory interest in the cell phone

because Conley was detained [in custody] following the arrest, and

[the detention facility] does not permit its inmates to possess

cell phones.”) (collecting cases).

     The Court notes briefly the agent’s claim that this matter is

distinguishable –- presumably to the government’s advantage –-

from Smith because in Smith, “the device seized was a single

tablet[.]” Doc. #1-1 at 12 n.4. In the Court’s view, this

difference weighs against the government. Indeed, the Smith Court

noted that the defendant there “had alternative electronic devices

that could serve the same function” as the seized device –- which

is not surprising, where only one device is seized. Smith II, 967

F.3d at 208. Here, the seizure of fourteen devices rather than one

does not improve the government’s position.


                                  ~ 12 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 13 of 19



     Notwithstanding this misplaced argument by the government,

the Court finds that the second factor, the importance and utility

of the seized property to its owners, weighs strongly in favor of

issuance of the search warrant.

     C.   Reduced Property Interest in Seized Items

     As noted above, the agent contends in the Affidavit, and the

government presses in its memorandum, this distinction between

Smith and the instant case: “Significantly, in Smith, the

defendant’s device was seized based on warrantless probable

cause[.]” Doc. #1-1 at 12 n.4; Doc. #4 at 7-8.4 Unlike some of the

government’s other efforts to differentiate Smith, the Court finds

this difference significant and, in combination with the second

factor, dispositive of the issue.

     In Smith, the tablet seized was seized without a warrant,

based on a claim by the officer on scene that he viewed an image

on the tablet screen that he believed “may pertain to a possible

illegal sexual encounter[.]” Smith II, 967 F.3d at 202. The tablet




4
 The government also contends that the target admitted that “these
devices contain contraband,” and thus the target has no right to
possess them. Doc. #4 at 7. The Affidavit suggests the matter is
less clear-cut. The Affidavit indicates that the target said, as
to certain devices, that “it was possible that there might still
be” contraband on them. Id. The target allegedly stated that in
fact he had downloaded contraband, and when he did, he saved it to
a particular hard drive. See Doc. #1-1 at 10. The Affidavit does
not indicate that the target ever asserted that all fourteen
devices seized contained contraband. Accordingly, the undersigned
finds this argument unpersuasive.

                                  ~ 13 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 14 of 19



was seized and retained on that basis, though Smith was not at the

time being investigated for any sexually based offenses; he was

arrested for driving while intoxicated. See id. at 203. When asked

the following day to consent to a search of the tablet, Smith

refused. See id.

     Here, the factual background is very different.5 The first ten

devices were seized pursuant to a search warrant issued by a

Connecticut Superior Court judge, based on that judge’s finding of

probable cause. See Doc. #4-2. The probable cause finding was

based on a detailed affidavit, describing an ongoing investigation

in which law enforcement officers were able to download alleged

child pornography over the internet from a source they believed to

be located at the target’s home. The four later-seized devices

were seized after the target himself informed law enforcement of




5 The Court does not agree that Smith is distinguishable because,
as the Affidavit asserts, in Smith, “the police had no independent
reason to hold on to the device[.]” Doc. #1-1 at 12 n.4. To the
contrary, this case shares that feature with Smith. Here, as in
Smith, state and federal law enforcement officials have retained
the devices because they believe they contain evidence of
contraband, specifically, child pornography. The devices are not,
independent of that belief, otherwise susceptible to seizure. See
Smith II, 967 F.3d at 209 (“Nor does the record show that Smith’s
tablet had independent evidentiary value that would have justified
the police’s retention of the tablet without regard to whether
they ever sought a warrant to search the tablet’s contents.”). See
also United States v. Pratt, 915 F.3d 266, 273 (4th Cir. 2019)
(“We decline to affirm on the government’s alternative argument
that it could retain the phone indefinitely because it had
independent evidentiary value, like a murder weapon. Only the
phone’s files had evidentiary value.”).
                                  ~ 14 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 15 of 19



their existence and location, and his spouse expressly consented

to their seizure. See Doc. #1-1 at 11-12.

     The seizure of Smith’s tablet was effected without a warrant

and without consent. Here, each seizure was effected with either a

warrant or consent. The probable cause for the warrantless seizure

in Smith was “equivocal” at best. Smith II, 967 F.3d at 209. Here,

the probable cause was strong. Most significantly, though this is

not discussed specifically by the government in its memorandum,

the original warrant issued in this case actually sought authority

for “a Search and Seizure warrant to be issued for the purpose of

search for and seizing [certain items] and that a complete digital

forensic examination be performed on the items seized.” Doc. #4-2

at 5 (emphasis added); see also id. at 6 (requesting that the

property seized be submitted “to laboratory analysis and

examination[]” by the “Waterbury Police Department Computer Crimes

Unit”).

     By its own terms, the original warrant would have allowed the

local police department to conduct the search federal authorities

now seek to conduct. A new warrant is necessary to permit federal

authorities to conduct the search, cf. United States v. Hulscher,

No. 4:16CR40070-01(KES), 2017 WL 657436, at *2 (D.S.D. Feb. 17,

2017), and because the original warrant has expired. But it

matters that the underlying basis for the search was established

by a sworn affidavit and accepted by a Superior Court Judge at the


                                  ~ 15 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 16 of 19



time of the seizure. Such a search must therefore be presumed

reasonable, unless the intervening delay renders it unreasonable.

See Ganek v. Leibowitz, 874 F.3d 73, 81 (2d Cir. 2017) (“[A]

search pursuant to a warrant issued by a judicial officer upon a

finding of probable cause is presumptively reasonable[.]”).

     The Fourth Amendment generally requires that law enforcement

obtain a warrant from a judge before conducting a seizure or

search. See Mincey v. Arizona, 437 U.S. 385, 393–94 (1978)

(“[W]arrants are generally required to search a person’s home or

his person[.]”). That is the protection the system provides. Here,

that process was followed, and that protection was provided, in

the form of a Superior Court Judge’s review and grant of the

request to seize and search these items. See Matter of Warrant to

Search a Certain E-Mail Account Controlled & Maintained by

Microsoft Corp., 829 F.3d 197, 223 (2d Cir. 2016) (Lynch, J.,

concurring), vacated and remanded as moot sub nom. United States

v. Microsoft Corp., 138 S. Ct. 1186 (2018) (“In this case, the

government proved to the satisfaction of a judge that a reasonable

person would believe that the records sought contained evidence of

a crime. That is the showing that the framers of our Bill of

Rights believed was sufficient to support the issuance of search

warrants.”).

     The Court finds that the seizure of the devices at issue by

warrant and/or consent, coupled with the fact that a warrant was


                                  ~ 16 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 17 of 19



issued by a Superior Court Judge prior to the seizure permitting

search of the devices, result in this factor weighing strongly in

favor of issuance of the search warrant.

     D.   Justification for the Delay

     As to the final factor, the agent contends that Smith can be

distinguished on the basis of the weakness of the “justification

for the delay in seeking the warrant.” Doc. #1-1 at 12 n.4. In

Smith, the justification offered was the “heavy caseload” of the

assigned investigator. Smith II, 967 F.3d at 210. Here, the

government offers no particular justification for the delay, other

than the argument, described above in addressing the first factor,

that the delay was not the fault of the federal authorities. The

government offers no explanation at all for why it took more than

a month from the discussion in which the FBI was first alerted

that the local police “needed assistance in reviewing the large

quantity of data on the seized devices[,]” Doc. #7 at 6, for the

FBI to seek a search warrant for that purpose.

     The Court finds no justification for the delay in seeking the

search warrant, and thus this factor weighs strongly against

issuance of the search warrant.

     E.   Balancing of the Factors

     The Court finds that the first and fourth factors -– the

length of the delay and the (lack of) justification for it -–

weight strongly against issuance of the search warrant. The second


                                  ~ 17 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 18 of 19



and third factors –- the importance and utility of the seized

items to the target and his spouse, and their reduced property

interest in those items -– weigh strongly in favor of issuance of

the search warrant. In balancing these factors, the Court returns

to the purpose of the Fourth Amendment: to protect individuals

from unreasonable searches and seizures. Here, the seizures

themselves were reasonable. While the delay in seeking

authorization for a federal search of the items was unreasonable,

the actual impact of that delay on the rights and property

interests of the target and his spouse was not significant. And,

significantly, a judge had authorized both seizures and searches

of these devices, based on probable cause, even before the

seizures were made.

V.   Conclusion

     “If the police have seized a person’s property for the

purpose of applying for a warrant to search its contents, it is

reasonable to expect that they will not ordinarily delay a month

or more before seeking a search warrant.” Smith II, 967 F.3d at

206–07. The delay in this case was unreasonable. Notwithstanding

that delay, however, the Court finds that the deprivation of the

owners’ property rights was de minimis. “[T]he Fourth Amendment’s

commands, like all constitutional requirements, are practical and

not abstract.” United States v. Ventresca, 380 U.S. 102, 108

(1965). Accordingly, under the factors delineated in Smith, and in


                                  ~ 18 ~
      Case 3:20-mj-00855-SALM Document 5 Filed 11/23/20 Page 19 of 19



light of the purpose of the Fourth Amendment’s prohibition on

unreasonable seizures, the Court finds that issuance of the search

warrant is appropriate.

     Nothing in this Order should construed as determining or

limiting any party’s rights to seek other relief, in any forum,

such as suppression of any evidence obtained, related to the

seizure and, now, search of these devices.

     At the time the Court reviewed the proposed search warrant

with the government, the Court noted several concerns with

Application A to the warrant, including: (1) the Affidavit and

Application assert that the violations suspected are of

subsections of 18 U.S.C. §2252A (receipt, distribution and

possession of child pornography) but Attachment A to the proposed

warrant references only 18 U.S.C. §2251 (production of child

pornography); (2) item 6 on the list of things to be seized refers

to Kik, though no allegation has been made that Kik was used in

this offense; (3) item 8 refers to Craigslist, though no

allegation has been made that Craigslist was used in this offense.

The government shall submit a revised proposed search warrant to

the undersigned forthwith for review, by docketing the proposed

search warrant on ECF as a “Notice”.

     It is so ordered.

                                      /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE


                                  ~ 19 ~
